DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7th 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable by Ravon (US 20030128016 A1) in view of Johnston et al. (US 20100329065 A1).
Regarding claim 1, Ravon teaches a device (30) (Abstract) for supplying power to an electronic computer (2) (FIG. 2)  having connection means (26) ([0035] Device 10 is according to the present invention, meant to receive on an input terminal E…)  coupled to a power supply (10) ([0035] Constant current I is issued by a current source 11 supplied by a d.c. voltage Ve, for example +5 volts, provided on a terminal 12.) and to an electrical ground (32) ([0039] According to the present invention, terminal E is connected to the ground via a MOS transistorM2, here with an N channel, the source of which is connected to the ground and the drain of which is connected to terminal E.), a microprocessor (22) (FIG. 2, microprocessor 2) having a microprocessor supply input (221) ([0035] Device 10 is, according to the present invention, meant to receive on an input terminal E, a substantially constant current I, and to issue regulated voltage Vout on a supply terminal S of microprocessor 2.) coupled firstly to a first terminal of first capacitance (C31) of a first capacitor (C3) (FIG. 2, [0007] One or several ceramic decoupling capacitors C' are generally connected between a supply terminal S of the microprocessor receiving voltage Vin and the ground) and, secondly, coupled to a supply output (301) of the power supply device (30) (FIG. 2, [0038] regulation device 10 includes a MOS power transistor M1, here with an N channel, connecting terminals E and S. The source of transistor M1 is connected to terminal E and its drain is connected to terminal S.), the second terminal of first capacitance (C32) being coupled to the electrical ground (32) (FIG. 2, [0007] One or several ceramic decoupling capacitors C' are generally connected between a supply terminal S of the microprocessor receiving voltage Vin and the ground), further comprising a diode (36) having an anode (361) coupled to the supply input (302), and a cathode (36_2) (FIG.2, intrinsic diode D) coupled to the supply output (301) ([0038] The source of transistor M1 is connected to terminal E and its drain is connected to terminal S. In FIG. 2, transistor M1 has been shown by representing its intrinsic diode D between the source and the drain.), and wherein a switching device (38) (FIG. 2, transistor M1) is coupled in parallel with the diode (36) (FIG. 2, [0038], In FIG. 2, transistor M1 has been shown by representing its intrinsic diode D between the source and the drain.).
In summary, Ravon teaches a device that is able to regulate voltage being supplied to a microprocessor load. However, Ravon does not teach a second load being a power module also 
Johnston et al. however, teaches a main power supply that is able to supply power to many loads consuming power, one of them being a power control circuit. Specifically, Johnston et al. teaches the power supply device (30) moreover has a first supply input (302) coupled firstly to a first connection terminal (261) and, secondly, to a supply input (24_1) of a power module (24) (FIG. 2, [0037] The system 200 includes a power control circuit 210 that controls the startup power supplied from a power supply 220 to capacitive storage circuits 230-N, which store energy and provide the stored energy to power some or all of memory circuits 240, 260 and 270 and/or additional circuits in the absence of operating power.).
Ravon and Johnston et al. are considered to be analogous to the claimed invention because they are in the same field of energy storage circuits. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Johnston’s power supply connection to a power control circuit to improve Ravon’s system by allowing another load to be supplied power in the absence of the main supply source (Johnston, [0037]).

Regarding claim 8, Ravon in view of Johnston et al. teaches an electronic computer (2)  (FIG. 2) having at least one microprocessor (22) (FIG. 2, microprocessor 2), further comprising, at least one power supply device (30) (FIG. 2, [0038] regulation device 10 includes a MOS power transistor M1, here with an N channel, connecting terminals E and S. The source of transistor M1 is connected to terminal E and its drain is connected to terminal S.) as claimed in claim 1.
In summary, Ravon teaches a device that is able to regulate voltage being supplied to a microprocessor load. However, Ravon does not teach a second load being a power module also being supplied power. Specifically, Ravon does not teach and a power module (24).
Johnston et al. however, teaches a main power supply that is able to supply power to many loads consuming power, one of them being a power control circuit. Specifically, Johnston et al. teaches and a power module (24) (FIG. 2, [0037] The system 200 includes a power control circuit 210 that controls the startup power supplied from a power supply 220 to capacitive storage circuits 230-N, which store energy and provide the stored energy to power some or all of memory circuits 240, 260 and 270 and/or additional circuits in the absence of operating power.).
Ravon and Johnston et al. are considered to be analogous to the claimed invention because they are in the same field of energy storage circuits. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Johnston’s power supply connection to a power control circuit to improve Ravon’s system by allowing another load to be supplied power in the absence of the main supply source (Johnston, [0037]).


Claims 2-4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable by Ravon (US 20030128016 A1) in view of Johnston et al. (US 20100329065 A1) and in further view of Carnevale et al. (US 20070077054 A1).

Regarding claim 2, Ravon in view of Johnston et al. teach the device (30) for supplying power to an electronic computer (2) as claimed in claim 1.
In summary, Ravon in view of Johnston et al. teach a power device capable of supplying power via a capacitor other than the main supply power source. However, Ravon and Johnston do not teach the switch is closed to short the diode when the main power supply voltage is greater than a threshold voltage. Specifically, Ravon and Johnston fail to teach wherein the switching device (38) is adapted to short the diode (36) when the power supply (10) has a value above a reference threshold value (Vref_1).
Carnevale et al. however, teaches a switch that closes when a comparator senses when main power supply voltage is greater than sensed predetermined voltage. Specifically, Carnevale et al. teaches wherein the switching device (38) is adapted to short the diode (36) when the power supply (10) has a value above a reference threshold value (Vref_1) ([0056] The comparator closes switch 142 to turn off the supply to the capacitor bank by closing switch 142 when the sensed voltage is above 480 volts. Thus, switch 142 will close when the sensed voltage is at or greater than 480 volts.).
Ravon and Johnston et al. and Carnevale et al. are all considered to be analogous to the claimed invention because they are in the same field of regulating voltages to a load. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s M1 transistor (Ravon, FIG. 2) with Carnevale’s switch to improve Ravon’s system by bringing in a way to short Ravon’s diode once detecting when a supply exceeds predetermined voltage (Carnevale, [0056]).


In summary, Ravon in view of Johnston et al. teaches a power device capable of supplying power via a capacitor other than the main supply power source. However, Ravon and Johnston do not teach the switch is opened when the main power supply voltage is less than a threshold voltage. Specifically, Ravon and Johnston fail to teach wherein the switching device (38) is adapted to be in an off state when the power supply (10) has a value below the reference threshold value (Vref_1).
Carnevale et al. however, teaches a switch that reopens when a comparator senses when main power supply voltage is less than the sensed predetermined voltage. Specifically, Carnevale et al. teaches wherein the switching device (38) is adapted to be in an off state when the power supply (10) has a value below the reference threshold value (Vref_1) ([0056] Thus, switch 142 will close when the sensed voltage is at or greater than 480 volts, which disconnects the power supply from the strobe batteries and will re-open when the strobe voltage drops below 478 volts to activate the pass device for supplying voltage from the power supply to the bank of strobe capacitors.).
Ravon and Johnston et al. and Carnevale et al. are all considered to be analogous to the claimed invention because they are in the same field of regulating voltages to a load. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s M1 transistor (Ravon, FIG. 2) with Carnevale’s switch to improve Ravon’s system by bringing in a way to open the switch once detecting when a supply drops below a predetermined voltage (Carnevale, [0056]).

FIG. 2, capacitor C’) is adapted to deliver sufficient electrical energy for the microprocessor (22) (FIG. 2, microprocessor 2) to operate (FIG.2, [0037] voltage Vout is permanently issued by capacitor C’). 
In summary, Ravon in view of Johnston et al. teaches a backup capacitor capable of supplying power to a load other than the main supply power source. However, Ravon and Johnston do not teach where the diode must be shorted for the capacitor to deliver energy to the microprocessor. Specifically, Ravon and Johnston but does not teach when the switching device (38) shorts the diode (36).
Carnevale et al. however, teaches a switch that closes when a comparator senses when main power supply voltage is greater than sensed predetermined voltage. Specifically, Carnevale et al. teaches when the switching device (38) shorts the diode (36) ([0056] The comparator closes switch 142 to turn off the supply to the capacitor bank by closing switch 142 when the sensed voltage is above 480 volts. Thus, switch 142 will close when the sensed voltage is at or greater than 480 volts.).
Ravon and Johnston et al. and Carnevale et al. are all considered to be analogous to the claimed invention because they are in the same field of regulating voltages to a load. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s M1 transistor (Ravon, FIG. 2) with Carnevale’s switch to improve Ravon’s system to control when Ravon’s capacitor can supply energy to its microprocessor by either closing the switch to short the diode or opening it to allow the capacitor to be charged. (Carnevale, [0056]).

Regarding claim 9, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 2. 
In summary, Ravon in view of Johnston et al. teaches a power device capable of supplying power via a capacitor other than the main supply power source. However, Ravon and Johnston do not teach the switch is opened when the main power supply voltage is less than a threshold voltage. Specifically, Ravon and Johnston fail to teach wherein the switching device (38) is adapted to be in an off state when the power supply (10) has a value below the reference threshold value (Vref_1).
Carnevale et al. however, teaches a switch that reopens when a comparator senses when main power supply voltage is less than the sensed predetermined voltage. Specifically, Carnevale et al. teaches wherein the switching device (38) is adapted to be in an off state when the power supply (10) has a value below the reference threshold value (Vref_1) ([0056] Thus, switch 142 will close when the sensed voltage is at or greater than 480 volts, which disconnects the power supply from the strobe batteries and will re-open when the strobe voltage drops below 478 volts to activate the pass device for supplying voltage from the power supply to the bank of strobe capacitors.).
Ravon and Johnston et al. and Carnevale et al. are all considered to be analogous to the claimed invention because they are in the same field of regulating voltages to a load. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s M1 transistor (Ravon, FIG. 2) with Carnevale’s switch to improve Ravon’s system by bringing in a way to open the switch once detecting when a supply drops below a predetermined voltage (Carnevale, [0056]).

Regarding claim 10, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 2, wherein the first capacitor (C3) (FIG. 2, capacitor C’) is adapted to deliver sufficient electrical energy for the microprocessor (22) (FIG. 2, microprocessor 2) to operate (FIG.2, [0037] voltage Vout is permanently issued by capacitor C’). 
In summary, Ravon in view of Johnston et al. teaches a backup capacitor capable of supplying power to a load other than the main supply power source. However, Ravon and Johnston do not teach where the diode must be shorted for the capacitor to deliver energy to the microprocessor. Specifically, Ravon and Johnston but does not teach when the switching device (38) shorts the diode (36).
Carnevale et al. however, teaches a switch that closes when a comparator senses when main power supply voltage is greater than sensed predetermined voltage. Specifically, Carnevale et al. teaches when the switching device (38) shorts the diode (36) ([0056] The comparator closes switch 142 to turn off the supply to the capacitor bank by closing switch 142 when the sensed voltage is above 480 volts. Thus, switch 142 will close when the sensed voltage is at or greater than 480 volts.).
Ravon and Johnston et al. and Carnevale et al. are all considered to be analogous to the claimed invention because they are in the same field of regulating voltages to a load. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s M1 transistor (Ravon, FIG. 2) with Carnevale’s switch to improve Ravon’s system to control when Ravon’s capacitor can supply energy to its microprocessor by Carnevale, [0056]).

Regarding claim 11, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 3, wherein the first capacitor (C3) (FIG. 2, capacitor C’) is adapted to deliver sufficient electrical energy for the microprocessor (22) (FIG. 2, microprocessor 2) to operate (FIG.2, [0037] voltage Vout is permanently issued by capacitor C’). 
In summary, Ravon in view of Johnston et al. teaches a backup capacitor capable of supplying power to a load other than the main supply power source. However, Ravon and Johnston do not teach where the diode must be shorted for the capacitor to deliver energy to the microprocessor. Specifically, Ravon and Johnston but does not teach when the switching device (38) shorts the diode (36).
Carnevale et al. however, teaches a switch that closes when a comparator senses when main power supply voltage is greater than sensed predetermined voltage. Specifically, Carnevale et al. teaches when the switching device (38) shorts the diode (36) ([0056] The comparator closes switch 142 to turn off the supply to the capacitor bank by closing switch 142 when the sensed voltage is above 480 volts. Thus, switch 142 will close when the sensed voltage is at or greater than 480 volts.).
Ravon and Johnston et al. and Carnevale et al. are all considered to be analogous to the claimed invention because they are in the same field of regulating voltages to a load. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s M1 transistor (Ravon, FIG. 2) with Carnevale’s switch to improve Carnevale, [0056]).

Claims 5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable by Ravon (US 20030128016 A1) in view of Johnston et al. (US 20100329065 A1) and in further view of Nebuloni et al. (US 5420535 A).
Regarding claim 5, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 1.
In summary, Ravon in view of Johnston et al. teaches a backup capacitor capable of supplying power to a load other than the main supply power source. However, Ravon and Johnston do not teach where the capacitor filters the supply voltage when the switch is in the off state. Specifically, Ravon and Johnston does not teach wherein the first capacitor (C3) is adapted to filter the supply voltage (10) when the switching device (38) is in the off state.
Nebuloni et al. however, teaches when a switch is opened or is in the off state, a filtering capacitor discharges its energy to a load resistor. Specifically, Nebuloni et al. teaches wherein the first capacitor (C3) (FIG. 1, filter capacitor 25) is adapted to filter the supply voltage (10) (FIG. 1, input 28) when the switching device (38) (FIG. 1, switch 27) is in the off state (Column 3, lines 24-26, The turn-off phase commences when switch 27 is opened (instant t.sub.o), at which point filter capacitor 25 discharges rapidly into resistor 26…).
Ravon and Johnston et al. and Nebuloni et al. are all considered to be analogous to the claimed invention because they are in the same field of regulating voltages to a load. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the Ravon, FIG. 2) with Nebuloni’s switch and capacitor to improve Ravon’s system of filtering a supply voltage via a capacitor in response to the state of a switch (Nebuloni et al., Column 3, lines 24-26).

Regarding claim 12, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 2. 
In summary, Ravon in view of Johnston et al. teaches a backup capacitor capable of supplying power to a load other than the main supply power source. However, Ravon and Johnston do not teach where the capacitor filters the supply voltage when the switch is in the off state. Specifically, Ravon and Johnston does not teach wherein the first capacitor (C3) is adapted to filter the supply voltage (10) when the switching device (38) is in the off state.
Nebuloni et al. however, teaches when a switch is opened or is in the off state, a filtering capacitor discharges its energy to a load resistor. Specifically, Nebuloni et al. teaches wherein the first capacitor (C3) (FIG. 1, filter capacitor 25) is adapted to filter the supply voltage (10) (FIG. 1, input 28) when the switching device (38) (FIG. 1, switch 27) is in the off state (Column 3, lines 24-26, The turn-off phase commences when switch 27 is opened (instant t.sub.o), at which point filter capacitor 25 discharges rapidly into resistor 26…).
Ravon and Johnston et al. and Nebuloni et al. are all considered to be analogous to the claimed invention because they are in the same field of regulating voltages to a load. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s switching device and capacitor C’ (Ravon, FIG. 2) with Nebuloni’s switch and capacitor to improve Ravon’s system of filtering a supply voltage via a capacitor in response to the state of a switch (Nebuloni et al., Column 3, lines 24-26).

 In summary, Ravon in view of Johnston et al. teaches a backup capacitor capable of supplying power to a load other than the main supply power source. However, Ravon and Johnston do not teach where the capacitor filters the supply voltage when the switch is in the off state. Specifically, Ravon and Johnston does not teach wherein the first capacitor (C3) is adapted to filter the supply voltage (10) when the switching device (38) is in the off state.
Nebuloni et al. however, teaches when a switch is opened or is in the off state, a filtering capacitor discharges its energy to a load resistor. Specifically, Nebuloni et al. teaches wherein the first capacitor (C3) (FIG. 1, filter capacitor 25) is adapted to filter the supply voltage (10) (FIG. 1, input 28) when the switching device (38) (FIG. 1, switch 27) is in the off state (Column 3, lines 24-26, The turn-off phase commences when switch 27 is opened (instant t.sub.o), at which point filter capacitor 25 discharges rapidly into resistor 26…).
Ravon and Johnston et al. and Nebuloni et al. are all considered to be analogous to the claimed invention because they are in the same field of regulating voltages to a load. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s switching device and capacitor C’ (Ravon, FIG. 2) with Nebuloni’s switch and capacitor to improve Ravon’s system of filtering a supply voltage via a capacitor in response to the state of a switch (Nebuloni et al., Column 3, lines 24-26).

Regarding claim 14, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 4.

Nebuloni et al. however, teaches when a switch is opened or is in the off state, a filtering capacitor discharges its energy to a load resistor. Specifically, Nebuloni et al. teaches wherein the first capacitor (C3) (FIG. 1, filter capacitor 25) is adapted to filter the supply voltage (10) (FIG. 1, input 28) when the switching device (38) (FIG. 1, switch 27) is in the off state (Column 3, lines 24-26, The turn-off phase commences when switch 27 is opened (instant t.sub.o), at which point filter capacitor 25 discharges rapidly into resistor 26…).
Ravon and Johnston et al. and Nebuloni et al. are all considered to be analogous to the claimed invention because they are in the same field of regulating voltages to a load. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s switching device and capacitor C’ (Ravon, FIG. 2) with Nebuloni’s switch and capacitor to improve Ravon’s system of filtering a supply voltage via a capacitor in response to the state of a switch (Nebuloni et al., Column 3, lines 24-26).

Claims 7, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Ravon (US 20030128016 A1) in view of Johnston et al. (US 20100329065 A1) and in further view of Kinoshita (US 20170347904 A1).
Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 1.

Kinoshita et al. however, teaches a switching device containing a transistor that is controlled by an external control circuit. Specifically, Kinoshita teaches wherein switching device (38) (FIG. 1, AC switches SW1, SW2) has at least one first transistor (FIG. 1, transistors Q3, Q4) with controlled switching ([0036] Control circuit 5 controls switching of each of transistors Q3 and Q4. In this embodiment, a PWM (Pulse Width Modulation) scheme is employed as a switching scheme for transistors Q3, Q4.).
Ravon and Johnston et al. and Kinoshita et al. are all considered to be analogous to the claimed invention because they are in the same field of using switching devices. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s switching device (Ravon, FIG. 2) with Kinoshita’s switching device and control circuit to improve Ravon’s system of manipulating the switching of the transistor by comparing voltages as utilized in Kinoshita (Kinoshita et al., [0059]).

Regarding claim 19, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 2.
In summary, Ravon in view of Johnston et al. teaches a switching device containing a diode and a transistor. However, Ravon and Johnston do not teach where the transistor can be controllably switched. Specifically, Ravon and Johnston but does not teach wherein switching device (38) has at least one first transistor (T_50) with controlled switching. 
FIG. 1, AC switches SW1, SW2) has at least one first transistor (FIG. 1, transistors Q3, Q4) with controlled switching ([0036] Control circuit 5 controls switching of each of transistors Q3 and Q4. In this embodiment, a PWM (Pulse Width Modulation) scheme is employed as a switching scheme for transistors Q3, Q4.).
Ravon and Johnston et al. and Kinoshita et al. are all considered to be analogous to the claimed invention because they are in the same field of using switching devices. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s switching device (Ravon, FIG. 2) with Kinoshita’s switching device and control circuit to improve Ravon’s system of manipulating the switching of the transistor by comparing voltages as utilized in Kinoshita (Kinoshita et al., [0059]).

Regarding claim 20, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 3.
In summary, Ravon in view of Johnston et al. teaches a switching device containing a diode and a transistor. However, Ravon and Johnston do not teach where the transistor can be controllably switched. Specifically, Ravon and Johnston but does not teach wherein switching device (38) has at least one first transistor (T_50) with controlled switching. 
Kinoshita et al. however, teaches a switching device containing a transistor that is controlled by an external control circuit. Specifically, Kinoshita teaches wherein switching device (38) (FIG. 1, AC switches SW1, SW2) has at least one first transistor (FIG. 1, transistors Q3, Q4) with controlled switching ([0036] Control circuit 5 controls switching of each of transistors Q3 and Q4. In this embodiment, a PWM (Pulse Width Modulation) scheme is employed as a switching scheme for transistors Q3, Q4.).
Ravon and Johnston et al. and Kinoshita et al. are all considered to be analogous to the claimed invention because they are in the same field of using switching devices. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s switching device (Ravon, FIG. 2) with Kinoshita’s switching device and control circuit to improve Ravon’s system of manipulating the switching of the transistor by comparing voltages as utilized in Kinoshita (Kinoshita et al., [0059]).

Claims 6, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable by Ravon (US 20030128016 A1) in view of Johnston et al. (US 20100329065 A1) and in further view of Moussaoui et al. (US 20120262139 A1).

Regarding claim 6, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 1.
In summary, Ravon in view of Johnston et al. teaches a diode, where its operation to be shorted is determined by a switch. However, Ravon and Johnston do not teach where a second transistor is able to contain that diode internally. Specifically, Ravon and Johnston but does not teach wherein the diode (36) is an internal diode of a second transistor (T_52).
Moussaoui et al. however teaches, a transistor which can be a MOSFET/BJT type transistor containing an internal diode. Specifically, Moussaoui et al. teaches wherein the diode (36) is an internal diode ([0025] S3, when turned off as shown in circuit depictions 302 and 304, effectively removes the capacitor CR from the circuit. As shown by circuit depiction 308, however, the internal body diode 303 of switch S3 enables current flowing through LR to discharge through CR while switch S3 is turned off) of a second transistor (T_52) (FIG. 2, auxiliary power switch S3, [0017], The electronic switches S1, S2 and S3 (S1-S3) are each shown as…other types of FETs and the like, and other types of transistors, such as bipolar junction transistors (BJTs)).
Ravon and Johnston et al. and Moussaoui et al. are all considered to be analogous to the claimed invention because they are in the same field of using switching devices. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s second transistor (Ravon, FIG. 3) with Moussaoui’s auxiliary power switch S3 to improve Ravon’s system of providing a secondary switch that may function in place of the primary switch (Abstract, Moussaoui et al.).

Regarding claim 15, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 2.
In summary, Ravon in view of Johnston et al. teaches a diode, where its operation to be shorted is determined by a switch. However, Ravon and Johnston do not teach where a second transistor is able to contain that diode internally. Specifically, Ravon and Johnston but does not teach wherein the diode (36) is an internal diode of a second transistor (T_52).
Moussaoui et al. however teaches, a transistor which can be a MOSFET/BJT type transistor containing an internal diode. Specifically, Moussaoui et al. teaches wherein the diode (36) is an internal diode ([0025] S3, when turned off as shown in circuit depictions 302 and 304, effectively removes the capacitor CR from the circuit. As shown by circuit depiction 308, however, the internal body diode 303 of switch S3 enables current flowing through LR to discharge through CR while switch S3 is turned off) of a second transistor (T_52) (FIG. 2, auxiliary power switch S3, [0017], The electronic switches S1, S2 and S3 (S1-S3) are each shown as…other types of FETs and the like, and other types of transistors, such as bipolar junction transistors (BJTs)).
Ravon and Johnston et al. and Moussaoui et al. are all considered to be analogous to the claimed invention because they are in the same field of using switching devices. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s second transistor (Ravon, FIG. 3) with Moussaoui’s auxiliary power switch S3 to improve Ravon’s system of providing a secondary switch that may function in place of the primary switch (Abstract, Moussaoui et al.).

Regarding claim 16, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 3.
In summary, Ravon in view of Johnston et al. teaches a diode, where its operation to be shorted is determined by a switch. However, Ravon and Johnston do not teach where a second transistor is able to contain that diode internally. Specifically, Ravon and Johnston but does not teach wherein the diode (36) is an internal diode of a second transistor (T_52).
Moussaoui et al. however teaches, a transistor which can be a MOSFET/BJT type transistor containing an internal diode. Specifically, Moussaoui et al. teaches wherein the diode (36) is an internal diode ([0025] S3, when turned off as shown in circuit depictions 302 and 304, effectively removes the capacitor CR from the circuit. As shown by circuit depiction 308, however, the internal body diode 303 of switch S3 enables current flowing through LR to discharge through CR while switch S3 is turned off) of a second transistor (T_52) (FIG. 2, auxiliary power switch S3, [0017], The electronic switches S1, S2 and S3 (S1-S3) are each shown as…other types of FETs and the like, and other types of transistors, such as bipolar junction transistors (BJTs)).
Ravon and Johnston et al. and Moussaoui et al. are all considered to be analogous to the claimed invention because they are in the same field of using switching devices. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s second transistor (Ravon, FIG. 3) with Moussaoui’s auxiliary power switch S3 to improve Ravon’s system of providing a secondary switch that may function in place of the primary switch (Abstract, Moussaoui et al.).

Regarding claim 17, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 4.
In summary, Ravon in view of Johnston et al. teaches a diode, where its operation to be shorted is determined by a switch. However, Ravon and Johnston do not teach where a second transistor is able to contain that diode internally. Specifically, Ravon and Johnston but does not teach wherein the diode (36) is an internal diode of a second transistor (T_52).
Moussaoui et al. however teaches, a transistor which can be a MOSFET/BJT type transistor containing an internal diode. Specifically, Moussaoui et al. teaches wherein the diode (36) is an internal diode ([0025] S3, when turned off as shown in circuit depictions 302 and 304, effectively removes the capacitor CR from the circuit. As shown by circuit depiction 308, however, the internal body diode 303 of switch S3 enables current flowing through LR to discharge through CR while switch S3 is turned off) of a second transistor (T_52) (FIG. 2, auxiliary power switch S3, [0017], The electronic switches S1, S2 and S3 (S1-S3) are each shown as…other types of FETs and the like, and other types of transistors, such as bipolar junction transistors (BJTs)).
Ravon and Johnston et al. and Moussaoui et al. are all considered to be analogous to the claimed invention because they are in the same field of using switching devices. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s second transistor (Ravon, FIG. 3) with Moussaoui’s auxiliary power switch S3 to improve Ravon’s system of providing a secondary switch that may function in place of the primary switch (Abstract, Moussaoui et al.).

Regarding claim 18, Ravon in view of Johnston et al. teaches the device (30) for supplying power to an electronic computer (2) as claimed in claim 5.
In summary, Ravon in view of Johnston et al. teaches a diode, where its operation to be shorted is determined by a switch. However, Ravon and Johnston do not teach where a second transistor is able to contain that diode internally. Specifically, Ravon and Johnston but does not teach wherein the diode (36) is an internal diode of a second transistor (T_52).
Moussaoui et al. however teaches, a transistor which can be a MOSFET/BJT type transistor containing an internal diode. Specifically, Moussaoui et al. teaches wherein the diode (36) is an internal diode ([0025] S3, when turned off as shown in circuit depictions 302 and 304, effectively removes the capacitor CR from the circuit. As shown by circuit depiction 308, however, the internal body diode 303 of switch S3 enables current flowing through LR to discharge through CR while switch S3 is turned off) of a second transistor (T_52) (FIG. 2, auxiliary power switch S3, [0017], The electronic switches S1, S2 and S3 (S1-S3) are each shown as…other types of FETs and the like, and other types of transistors, such as bipolar junction transistors (BJTs)).

Ravon and Johnston et al. and Moussaoui et al. are all considered to be analogous to the claimed invention because they are in the same field of using switching devices. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to replace Ravon’s second transistor (Ravon, FIG. 3) with Moussaoui’s auxiliary power switch S3 to improve Ravon’s system of providing a secondary switch that may function in place of the primary switch (Abstract, Moussaoui et al.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wang (US 6326775 B1) teaches a fast DC discharge device with a diode in parallel with a switch that is used to control the discharging of a capacitor.
Yasunori et al. (US 20170080883 A1) teaches an automotive power unit that controls the opening and closing of a switch based off battery selection to supply power to a load.
Yamada (US 20110074473 A1) teaches a circuit containing a backup capacitor that supplies power to a load in the event there is an interruption in the main power source. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LAM whose telephone number is (571)-272-1474. The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C. Lee can be reached on (571)-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
272-1000.
/B.L./
Examiner, Art Unit 2115


/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115